DETAILED ACTION
This action is in response to the initial filing of Application no.16/363,407 on 03/25/2019.
Claims 1 – 15 are still pending in this application, with claims 1, 13 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “direction designator”, “first and second recognizer which recognizes”, “first and second translator which translates”, “signal-to-noise ration calculator which calculates”, “display determiner which determines” in claims 1 – 13; “noise characteristic calculator which calculates” in claim 10; and “speech determiner which determines” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waibel  (US 2013/0238312) in view of Chen (US 2009/0111507), and further in view of Chen et al. (US 2013/0216050) (“Chen1”) and further in view of Alves et al. (US 2016/0012827) (“Alves”).
For claims 1,14,  and 15, Waibel discloses a speech translation device, method and non-transitory computer – readable recording medium (Abstract; [0019] [0086 – 0089]), comprising: a direction designator (toggle input)  which designates, according to a user operation, one output among multiple outputs (the toggle input is used to switch between the speakers, [0019]); a first 
However, Chen discloses a speech processing method (Abstract), wherein a device (wireless telephone) comprises: a beamformer (DSP, Fig.24, 2405) which calculates a beamformer output which is a signal resulting from processing signal obtained by a microphone array to direct a directivity for picking up a sound in a first direction ([0176]), wherein a single microphone can be replaced with a microphone array ([0168 – 0172] [0157] [0158] [0160] [0173]).
Additionally, Chen1 discloses a method for multiple microphone switching and configuration (Abstract), wherein a microphone is selected as a primary microphone to provide a voice dominant signal and another microphone is selected to provide noise (Fig.3, 330 and 340; [0030]), wherein the primary microphone is selected by user command from a physical button or virtual button ([0031]).
Moreover, Alves discloses a speaker/microphone system (Abstract; Fig.3), comprising a SN ratio calculator (Fig.6, 612) which calculates a SN ratio for an active microphone regions in the speaker/microphone system ([0099] [0101 – 0105]); a display determiner (display indicator, Fig.6, 620) which determines, using the SN ratio calculated by the SN ratio calculator, whether 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Waibel’s teachings with Chen’s teachings so that the device further comprises the following for the purpose of improving speech intelligibility by providing a cleaner version of a user’s voice (Chen, [0005] [0012] [0173] [0176]): the first and second microphones are replaced with a first and second microphone array coupled to a first and second DSP which each perform beamforming so that a first beamformer (DSP) calculates first beamformer output which is a signal resulting from processing a speech signal obtained by a microphone array to direct a directivity for picking up sound in a first direction; a second beamformer (DSP) calculates second beamformer output which is a speech signal resulting from processing the speech signal obtained by the microphone array to direct the directivity for picking up sound in a second direction different from the first direction; the direction designator further designates, according to a user operation, one output among output from the first beamformer and output from the second beamformer; the  first content recognized by the first recognizer is content indicated by the first beamformer; the first recognizer further performs recognition processing  when the one output designated by the direction designator is a first beam formed by the first beamformer; the second content recognized by the second recognizer is 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel and Chen in the same way that Chen1’s and Alves’ inventions have been improved to achieve the following predictable results of the purpose of enabling the device to operate at satisfactory level to user (clearer voice with less noise interference, Alves, [0002]): the device further comprises a signal-to-noise (SN) ratio calculator and display determiner, wherein the signal-to-noise (SN) ratio calculator calculates a SN ratio, using the one output designated by the direction designator as a signal component in the SN ratio (primary microphone is selected by user command from a physical button), and the other output not designated by the direction designator among the output from the first beamformer and the output from the second beamformer, as a noise component in the SN ratio;  the display determiner determines, using the SN ratio calculated by the SN ratio calculator, whether recognition of the one output designated by the direction designator is difficult and determines, when the display determiner determines that the recognition is difficult, a speaking instruction for overcoming difficulty of the recognition, the speaking instruction being to be notified to a user; and the display further displays the speaking instruction determined by the display determiner.

For claim 2, Alves further discloses, wherein when the SN ratio is below a threshold, the display determiner determines that the recognition is difficult, and determines an action for increasing the SN ratio to at least the threshold, as the speaking instruction (Alves, In some 

For claim 5, Alves further discloses, wherein the display determiner further determines to display the SN ratio calculated by the SN ratio calculator in the display area, and the display further displays a level meter indicating a level of the SN ratio in the display area (Alves, if the SNR fails below a predetermined threshold, then the indicator for the active region may change to demonstrate the change or degradation in the received signal. For example, an active region with an SNR above a first threshold may be represented to user by a green LED… a screen may change colors to indicate changes in a signal in an active region, [0020] [0064] [0065]).

For claim 11, Waibel and Alves further disclose a speech determiner (Alves, trigger monitor and speech enhancer, Fig.6 608) which determines that a speech section includes the one output designated by the direction designator (Waibel, [0019]) (Alves, Based on the inputs from region activators, trigger monitor may output each region’s active/inactive status to speech enhancer. In this way speech enhancer knows which regions are active and which regions are inactive, [0101] [0102]),  wherein the display determiner further determines whether the recognition of the one output is difficult, using the speech section determined by the speech determiner to include the one output (Alves, [0020] [0064] [0065] [0104] [0105]).

Claims 4 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waibel (US 2013/0238312) in view of Chen (US 2009/0111507), and further in view of Chen et al. (US .
For claim 4, the combination of Waibel, Chen, Chen1 and Alves fails to teach, wherein the display determiner further calculates a volume of the one output designated by the direction designator, and determines to display the volume calculated in the display area, and the display further displays a level meter indicating a level of the volume in the display area.
However, Larco discloses a speech recognition user interface (Abstract), wherein a volume of a voice input is calculated ([0054]); and the calculated volume is displayed in a display (VUI 400) as a level meter indicating level of volume (meter 406 has a number of bars whose height corresponds to a volume for a different frequency range, Fig.4A-4D, 406 [0043] [0054 – 0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel, Chen, Chen1 and Alves in the same way that Larco’s invention has been improved to achieve the following predictable results for the purpose of increasing user satisfaction by enabling a user to understand how to provide voice input for accurate speech recognition (Larco, [0043]): the device, including the display determiner, further comprises functionality to calculate a volume of the one output designated by the direction designator, and determine to display the volume calculated in the display area, and the display further displays a level meter indicating a level of the volume in the display area.


For claim 8, Waibel, Alves and Larco further disclose wherein the display changes a color of the level meter according to the level when the display displays the level meter (Waibel, ([0013] [0014]) (Alves, [0020] [0064] [0065]) (Larco, the tops of the lines in the volume meter may be displayed in certain color to warn the user, [0055]).
For claim 9, Waibel, Alves and Larco further disclose wherein the display further displays a notification according to the level in the display area (Waibel, ([0013] [0014]) (Alves, [0020] [0064] [0065]) (Larco, In Fig. 4C, there is an arrow 424 pointing downward next to the microphone 404 to cue the user that they are speaking too loudly, [0055]).

Claims 6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Waibel (US 2013/0238312) in view of Chen (US 2009/0111507), and further in view of Chen et al. (US 2013/0216050) (“Chen1”), and further in view of Alves et al. (US 2016/0012827) (“Alves”) and further in view of Taki et al. (US 2019/0147870) (“Taki”).
For claim 6, the combination of Waibel, Chen, Chen1 and Alves fails to teach wherein the display determiner further calculates a signal volume which is a volume of the one output designated by the direction designator, and a noise volume which is a volume of the speech signal obtained by the microphone array, and determines to display the signal volume calculated and the noise volume calculated in the display area, and the display further displays a level meter indicating a level of the signal volume and a level meter indicating a level of the noise volume in the display area.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel, Chen, Chen1 and Alves in the same way that Taki’s invention has been improved to achieve the following predictable results for the purpose of improving speech recognition by enabling a user to know intuitively the situation in which speech recognition processing is being performed (Taki, [0004]): the display determiner further comprises functionality to calculate a signal volume and a noise volume, wherein the signal volume is a volume of the one output designated by the direction designator, and  the noise volume is a volume of the speech signal obtained by the microphone array; and determine to display the signal volume calculated and the noise volume calculated in the display area, and the display (Waibel, speech recognition text is displayed, Fig.9; [0013] [0045]) further displays a level meter indicating a level of the signal volume and a level meter indicating a level of the noise volume in the display area.

For claim 10, the combination of Waibel, Chen, Chen1 and Alves further discloses calculating  a SNR using one of the speech signals obtained by the microphone array and the output designated by the direction designator (Waibel, [0019]) (Chen, [0168 – 0172] [0157] [0158] [0160] [0173]) (Chen1, [0030]) (Alves, [0020] [0064] [0065] [0099] [0101 – 0105]); and 
However, Taki discloses an information processing device (Abstract), wherein a noise characteristic of environmental noise received with a speech signal  (a filter is used to cause an uttered voice and noise to be separated from an audio signal, [0043] [0045]) which is used to generate a SNR is calculated ([0034- 0038] [0040] [0045] [0112 – 0117]) using a noise characteristic calculator (operation/functionality of the determination unit, Fig.13, 110; [0258] [0263] [0264] [0277] [0279 – 0281]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel, Chen, Chen1 and Alves in the same way that Taki’s invention has been improved to achieve the following predictable results for the purpose of improving convenience for a speaker by enabling a speaker to be notified of the status of the speech recognition (Taki, [0004 - 0006]): the device further comprises a noise characteristic calculator to calculate the noise characteristics used to determine the SNR.

For claim 12, the combination of Waibel, Chen, Chen1 and Alves fails to teach, wherein the display determiner further determines whether the user has made an erroneous operation, using the speech section determined by the speech determiner to include the one output.
However, Taki discloses an information processing device (Abstract), wherein a display determiner (determination unit, Fig, 13, 110) determines whether a user has made an erroneous 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel, Chen, Chen1 and Alves in the same way that Taki’s invention has been improved to achieve the following predictable results for the purpose of improving convenience for a speaker by enabling a speaker to be notified of the status of the speech recognition (Taki, [0004 - 0006]): the display determiner further determines whether the user has made an erroneous operation, using the speech section determined by the speech determiner to include the one output.


For claims 13, Waibel discloses a speech translation device, method and non-transitory computer – readable recording medium (Abstract; [0019] [0086 – 0089]), comprising: a direction designator (toggle input) which designates, according to a user operation, one output among multiple outputs (the toggle input is used to switch between the speakers, [0019]); a first recognizer (Fig.1, ASR 1) which recognizes a first content in a first language by performing recognition processing in the first language ([0013]); a first translator  (Fig.1, MT 1) which translates the first content recognized by the first recognizer into a second language ([0013]); a second recognizer (Fig.1, ASR 2) which recognizes a second content in the second language by performing recognition processing in the second language ([0014]); a second translator (Fig.1, MT 2) which translates the second content recognized by the second recognizer into the first language ([0014]); and a display  (Fig.1, 14) which displays, in a display area one of output from 
However, Chen discloses a speech processing method (Abstract), wherein a device (wireless telephone) comprises: a beamformer (DSP, Fig.24, 2405) which calculates a beamformer output which is a signal resulting from processing signal obtained by a microphone array to direct a directivity for picking up a sound in a first direction ([0176]), wherein a single microphone can be replaced with a microphone array ([0168 – 0172] [0157] [0158] [0160] [0173]).
Additionally, Chen1 discloses a method for multiple microphone switching and configuration (Abstract), wherein a microphone is selected as a primary microphone to provide a voice dominant signal and another microphone is selected to provide noise (Fig.3, 330 and 340; [0030]), wherein the primary microphone is selected by user command from a physical button or virtual button ([0031]).
Moreover, Alves discloses a speaker/microphone system (Abstract; Fig.3), comprising a SN ratio calculator (Fig.6, 612) which calculates a SN ratio for an active microphone regions in the speaker/microphone system ([0099] [0101 – 0105]); a display determiner (display indicator, Fig.6, 620) which determines, using the SN ratio calculated by the SN ratio calculator, whether recognition in an active microphone region is difficult and determines, when the display determiner determines that the recognition is difficult, a speaking instruction for overcoming difficulty of the recognition, the speaking instruction being notified to a user (In some embodiments, the display indicator may provide instructions to the user for ways to improve the quality of the signal, such as, but not limited to, “speak louder” or “move closer”, [0020] [0064] 
Furthermore, Taki discloses an information processing device (Abstract), wherein a noise of noise (a filter is used to cause an uttered voice and noise to be separated from an audio signal, [0043] [0045]) which is used to generate a SNR is calculated ([0034- 0038] [0040] [0045] [0112 – 0117]); and a display determiner (determination unit, Fig, 13, 110) determines whether a user has made an erroneous operation (utterance volume too large or small which causes an error in speech recognition) using the user’s speech volume and noise volume and displays a notification to the user ([0004 - 0006] [0028 – 0031] [0034 – 0039] [0043] [0071 – 0075] [0085 – 0088] [0129 – 0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Waibel’s teachings with Chen’s teachings so that the device further comprises the following for the purpose of improving speech intelligibility by providing a cleaner version of a user’s voice (Chen, [0005] [0012] [0173] [0176]): the first and second microphones are replaced with a first and second microphone array coupled to a first and second DSP which each perform beamforming so that a first beamformer (DSP) calculates first beamformer output which is a signal resulting from processing a speech signal obtained by a microphone array to direct a directivity for picking up sound in a first direction; a second beamformer (DSP) calculates second beamformer output which is a speech signal resulting from processing the speech signal obtained by the microphone array to direct the directivity for picking up sound in a second direction different from the first direction; the direction designator further designates, according to a user operation, one output among output from the first beamformer and output from the second beamformer; the  first content recognized by the first 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Waibel and Chen in the same way that Chen1’s, Alves’ and Taki’s inventions have been improved to achieve the following predictable results of the purpose of enabling the device to operate at satisfactory level to user (clearer voice with less noise interference, Alves, [0002]): the device further comprises a signal-to-noise (SN) ratio calculator and display determiner, wherein the signal-to-noise (SN) ratio calculator calculates a SN ratio, using the one output designated by the direction designator as a signal component in the SN ratio (primary microphone is selected by user command from a physical button), and the other output not designated by the direction designator among the output from the first beamformer and the output from the second beamformer, as a noise component in the SN ratio; the display determiner determines whether a user has made an erroneous operation (spoken too loudly or too softly/small) based on designation by the direction designator (dominant voice/speech signal), a magnitude of the output from the first beam former (volume of speech signal or noise signal), and a magnitude of the output from the second beamformer (volume of speech signal or noise signal), and determines, when the display determiner determines that the user has made an erroneous operation, a speaking instruction for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657